     Case: 1:19-cv-04572 Document #: 1 Filed: 07/08/19 Page 1 of 7 PageID #:1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


FUTURES EDUCATION, LLC, a Massachusetts
limited liability company,

                      Plaintiff,
                                                              Case No.: 19-4572
              v.

URBAN PREP ACADEMIES, an Illinois not-for-
profit corporation,

                      Defendant.


                                       COMPLAINT


       Plaintiff, FUTURES EDUCATION, LLC, a Massachusetts limited liability company

(“Futures”), by and through its attorneys, Gutnicki LLP, for its Complaint (this “Complaint”)

against Defendant, URBAN PREP ACADEMIES, an Illinois not-for-profit corporation

(“Urban Prep”), alleges as follows:

                        PARTIES, JURISDICTION, AND VENUE

       1.     Futures is a Massachusetts limited liability company and its principal place of

business is 136 William Street, Springfield, MA 01105. Futures’ members are citizens of

Massachusetts. Therefore, Futures is a citizen of Massachusetts for purposes of diversity

jurisdiction. Futures provides consulting, special education, and other student support

services.

       2.     Urban Prep is a not-for-profit corporation incorporated under the laws of the

State of Illinois, and its principal place of business is located at 420 N. Wabash Ave, Suite
     Case: 1:19-cv-04572 Document #: 1 Filed: 07/08/19 Page 2 of 7 PageID #:2




300, Chicago, IL 60611. Urban Prep is a citizen of Illinois. Urban Prep operates a network of

all-boys schools in the Chicago that provide a college preparatory education.

        3.     This Court has diversity jurisdiction over this civil action pursuant to 28

U.S.C. § 1332(a)(1) because the matter in controversy exceeds $75,000.00, exclusive of

interest and costs, and the parties have diverse citizenship.

        4.     This Court has personal jurisdiction over Urban Prep, and venue is proper in

this Court, because Urban Prep transacts business in the State of Illinois, including entering

into the contract that serves as the basis for this Complaint.

                                 FACTUAL BACKGROUND

        5.     On July 1, 2018, Futures and Urban Prep entered into a service agreement

contract (the “Agreement”), pursuant to which Futures agreed to provide certain education

related rehabilitation services (the “Rehabilitative Services”) for three schools located in the

Chicago area that are operated by Urban Prep. A true and correct copy of the Agreement is

attached hereto as Exhibit A.

        6.     Pursuant to Section 1 of the Agreement, Futures agreed to provide the

Rehabilitative Services. (Ex. A, Agreement, pp. 1-2.)

        7.     Pursuant to Section 3 of the Agreement, Futures agreed to submit a monthly

invoice to Urban Prep, on the 15th day of each month, indicating the Rehabilitative Services

Futures had provided during the prior month, and the corresponding fees for such services as

set out in a fee schedule stated in the Agreement (the “Fee Schedule”). (Id. at p. 2, and Ex. A

thereto.)

        8.     Section 3 further provides that, in exchange for Futures’ services under the

Agreement, Urban Prep agreed fully and timely to pay the contractual compensation due to



                                               -2-
     Case: 1:19-cv-04572 Document #: 1 Filed: 07/08/19 Page 3 of 7 PageID #:3




Futures by the 15th day of the month following Futures’ issuance of such invoice. (Ex. A,

Agreement, p.2.)

        9.       Furthermore, also pursuant to Section 3, Futures and Urban Prep stipulated

that, should any charges become more than forty-five (45) days past due, Futures would be

entitled to assess finance charges of 1.5% per month (18% per annum) against Urban Prep

(the “Late Charges”), in addition to all expenses, court costs, and reasonable attorney’s fees

incident to the collection of any outstanding charges under the Agreement (the “Collection

Costs”). (Id.)

        10.      Pursuant to the Agreement, Futures fully performed its obligations by

providing the Rehabilitative Services to all three of Urban Prep’s schools specified under the

Agreement, and by timely sending corresponding invoices to Urban Prep for the same.

        11.      However, despite Futures’ full performance, Urban Prep breached the

Agreement by failing to pay a single invoice Futures issued to it, from July of 2018 through

April of 2019.

        12.      Indeed, during this timeframe, despite Futures’ even continuing to provide the

Rehabilitative Services to Urban Prep’s schools, Urban Prep did not pay Futures one penny,

in breach of Urban Prep’s contractual obligations to pay Futures, fully and timely, the sums

owed on each invoice for the Rehabilitative Services Futures had provided.

        13.      By the end of April of 2019, the unpaid invoices totaled $134,737.16 (the

“Outstanding Balance”).

        14.      On June 6, 2019, counsel for Futures sent Urban Prep a demand letter (the

“Demand Letter”), wherein Futures demanded that Urban Prep fully pay the Outstanding

Balance by June 20, 2019. Futures further reserved its right to assess against Urban Prep the



                                              -3-
     Case: 1:19-cv-04572 Document #: 1 Filed: 07/08/19 Page 4 of 7 PageID #:4




Late Charges and the Collection Costs, as well as any and all other rights. A true and correct

copy of the Demand Letter is attached hereto as Exhibit B.

       15.      As of the filing of this Complaint, Futures has not received a response to the

Demand Letter.

       16.      As of the filing of this Complaint, Urban Prep is still in breach of contract

under the Agreement for failure to pay the Outstanding Balance.

       17.      Urban Prep’s breaches have caused damage to Futures, as there is due and

owing, but unpaid, from Urban Prep, pursuant to the terms of the Agreement, $134,737.16,

exclusive of statutory interest, Late Charges, and Collection Costs.

       18.      Interest continues to accrue at the Late Charges’ default rate of 18% per

annum. Attorneys’ fees, collection and enforcement costs and expenses, have also accrued

and will continue to accrue pursuant to the terms of the Agreement.

       19.      Futures now seeks relief in this Court, pursuant to the following Counts:

                                  COUNT I
                   BREACH OF CONTRACT AGAINST URBAN PREP

       20.      Futures realleges and incorporates by reference herein the allegations of

paragraphs 1 through 20 by reference as if fully rewritten herein.

       21.      For good and sufficient consideration, Urban Prep entered into the Agreement

with Futures.

       22.      Futures provided the Rehabilitative Services required under the Agreement.

       23.      In exchange for Futures’ provision of the Rehabilitative Services under the

Agreement, pursuant to Section 3 therein, Urban Prep expressly agreed to compensate

Futures.




                                              -4-
     Case: 1:19-cv-04572 Document #: 1 Filed: 07/08/19 Page 5 of 7 PageID #:5




       24.     Specifically, Urban Prep agreed fully and timely to pay the contractual

compensation due to Futures by the 15th day of the month following receipt of each of

Futures’ invoices.

       25.     Futures timely sent corresponding invoices for the Rehabilitative Services to

Urban Prep.

       26.     However, Urban Prep has not paid these invoices.

       27.     The amount outstanding from these unpaid invoices owed to Futures by Urban

Prep under the Agreement totals the Outstanding Balance, $134,737.16.

       28.     Urban Prep still has not paid the invoices despite demand.

       29.     As such, Urban Prep is still in breach of contract under the Agreement.

       30.     Urban Prep’s breaches have caused damage to Futures, as there is due and

owing, but unpaid, from Urban Prep, pursuant to the terms of the Agreement, $134,737.16,

exclusive of statutory interest, Late Charges, and Collection Costs.

       31.     Interest continues to accrue at the Late Charges’ default rate of 18% per

annum. Attorneys’ fees, collection and enforcement costs and expenses, have also accrued

and will continue to accrue pursuant to the terms of the Agreement.

       WHEREFORE, Futures requests an entry of judgment in its favor against Urban Prep

on Count I, awarding the following relief:

       a)      an award of compensatory damages against Urban Prep in an amount in excess

of $134,737.16, in addition to all applicable interest, the Late Charges, and the Collection

Costs; and

       b)      any such other and further relief as the Court may deem just and equitable.




                                              -5-
     Case: 1:19-cv-04572 Document #: 1 Filed: 07/08/19 Page 6 of 7 PageID #:6




                                       COUNT II
                                  UNJUST ENRICHMENT

       32.     Futures realleges and incorporates by reference herein the allegations of

paragraphs 1 through 31 as if fully rewritten herein.

       33.     Should for any reason it be determined that the Agreement is not an

enforceable contract, in the alternative, Futures argues the following:

       34.     Pursuant to the Agreement, Futures conferred a benefit onto Urban Prep in the

form of providing the Rehabilitative Services for all three of Urban Prep’s schools in Chicago,

as specified in the Agreement.

       35.     Due to Urban Prep’s refusal to pay the amounts due for the Rehabilitative

Services, Futures has not received the proper compensation and as a result must suffer still

further continued costs.

       36.     As such, Urban Prep has retained a benefit to Futures’ detriment, and such

retention violates the fundamental principles of justice, equity, and good conscience.

       WHEREFORE, Futures requests an entry of judgment in its favor against Urban Prep

on Count II, awarding the following relief:

       a)      enter judgment in favor of Futures and against Urban Prep awarding Futures

damages in an amount in excess of $134,737.16, plus applicable interest and its reasonable

attorney fees; and

       b)      any such other and further relief as the Court may deem just and equitable.

                                       COUNT III
                                    QUANTUM MERUIT

       37.     Futures realleges and incorporates by reference herein the allegations of

paragraphs 1 through 36 as if fully rewritten herein.



                                              -6-
     Case: 1:19-cv-04572 Document #: 1 Filed: 07/08/19 Page 7 of 7 PageID #:7




       38.     Should for any reason it be determined that the Agreement is not an

enforceable contract, in the alternative, Futures argues the following:

       39.     Futures provided the Rehabilitative Services to all three of Urban Prep’s

schools in Chicago, as specified in the Agreement.

       40.     Futures did not intend to provide the Rehabilitative Services gratuitously.

       41.     Urban Prep accepted the Rehabilitative Services at its schools, and never

attempted to cancel or otherwise deny them.

       42.     Urban Prep has not compensated Futures for the Rehabilitative Services.

       WHEREFORE, Futures requests an entry of judgment in its favor against Urban Prep

on Count III, awarding the following relief:

       a)      enter judgment in favor of Futures and against Urban Prep awarding Futures

damages in an amount in excess of $134,737.16, plus applicable interest and its reasonable

attorney fees; and

       b)      any such other and further relief as the Court may deem just and equitable.

       Dated: July 8, 2019

                                               Respectfully submitted,

                                               FUTURES EDUCATION, LLC
                                               a Massachusetts limited liability company

                                               /s/ Aharon S. Kaye
                                               Aharon S. Kaye
                                               GUTNICKI LLP
                                               4711 Golf Road, Suite 200
                                               Skokie, Illinois 60076
                                               Telephone: (847) 745-6594
                                               akaye@gutnicki.com
                                               Attorney for Futures Education, LLC




                                               -7-
